Case 3:18-cr-05577-BHS Document1 Filed 11/29/18 Page 1of1

PROB 22
(Rev. 1/2001)

 

Docket Number (Tran. Court)
0868 1:13CR00155

 

T SFER OF JURISDICTION Docket Number (Ree. Court)

3:18-cr-05577-BHS

 

Name and Address of Probation/Supervised Releasec: District: North Dakota | Division:

 

Aaron Scott Collins Sentencing Judge: The Honorable Daniel L.
Hovland

 

Supervision Dates: From: To:
05/19/2019 | 05/18/2029

 

 

 

 

Attempted Coercion and Enticement of a Minor 18 U.S.C. § 2422(b)Possession of Materials
Offense: | Involving the Sexual Exploitation of Minors 18 U.S.C. § 2252(a)(4)(B)

 

 

PART 1 ~ ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NORTH DAKOTA

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 3605, the jurisdiction of the probationer or
supervised release named above, be transferred with the records of the Court to the United States District
Court for the Western District of Washington upon that Court’s order of acceptance of jurisdiction. This
Court hereby expressly consents that the period of probation or supervised release may be changed by the
District Court to which this transfer is made withgyt further inquiry of this Court.*

 

{19-1 —_ hol. 2

Date hief United States District Court Judge
Daniel L. Hoviand

 

 

* This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 —- ORDER ACCEPTING JURISDICTION

 

_ UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer-supervised releasee be
accepted and assumed by this Court from and after the entry of this order.

 

 

94 Wry.2014

Effective Date

 

 

 
